Citation Nr: 1637349	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-22 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 through January 2007.  He served in a reserve component prior to and following that active service, and separated from reserve service in 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified at a Travel Board hearing in July 2014.  

In September 2014, the Veteran's claim was remanded by the Board for additional development.  

The Veteran also appealed the issues of entitlement to service connection for a bilateral leg disability and a neck disability.  A June 2016 rating decision granted service connection for a bilateral leg disability and a neck disability.  Therefore, those issues are not before the Board.  Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The issues of entitlement to service connection for migraines, a thyroid disorder, and vestibular schwannoma and entitlement to increased ratings for a bilateral leg disability, bilateral hearing loss, posttraumatic stress disorder (PTSD), a low back disability, and a left shoulder disability being referred have been raised by the record in a VA Form 21-526EZ dated in July 2016, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The claims file is void of any competent evidence linking a diagnosed right hip disability to the Veteran's active duty service.


CONCLUSION OF LAW

Criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION
 
Historically, the Veteran's claim for a right hip disability was denied in a May 2009 rating decision.  The Veteran appealed the denial of his claim and this appeal ensued.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

It appears that some of the Veteran's service treatment records could not be located. In such cases, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt rule due to the absence of possible pertinent service medical records.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

In a case like this in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of her claim and to provide reasons or bases for any adverse decision rendered without these records.  See id.  This heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).

A review of the available service treatment reports of record does not reveal any complaints, findings, or treatment for a right hip injury or disability.  

Post service VA treatment reports reflect reports of right hip pain as early as June 2009.  In March 2013, x-rays of the right hip revealed a small density seen in both femoral necks most probably representing bony islands.  The records do not reflect a diagnosis of any right hip disability.  

At the July 2014 Travel Board hearing, the Veteran testified that he was involved in an accident when an improvised explosive device (IED) exploded during his service in Iraq in December 2005 when he injured his back and hip.  He reported that his right hip has bothered him since service.  

The Board takes such a claim with the utmost gravity. 

At a February 2015 VA examination, the Veteran reported pain in his right hip since an IED exploded in service in December 2005.  

The examiner noted that when the Veteran discussed his right hip pain he pointed to his low back.  

X-rays of the right hip did not reveal arthritis or any other diagnostic results.  Following a physician examination which included interview of the Veteran and review of the claims file, the examiner concluded that there was no right hip pathology to render a diagnosis.  

The Board notes that the medical evidence, both during service and since that time, does not reference a diagnosed right hip disability.  The Board acknowledges the Veteran's report of an injury in service and his lay statements of a continuity of right hip pain since service as well as reports of right hip pain at VA.  However, the VA treatment records do not include a diagnosed right hip disability.  

Moreover, no right hip disability was diagnosed at the VA examination in February 2015.  Symptoms alone, such as hip pain, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a "disability", not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability. 

The Board acknowledges that the Veteran is competent to describe his orthopedic symptoms such as hip pain.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  While the Veteran has reported a continuity of hip pain since an injury in service, he has failed to identify any evidence which reflects an objective diagnosis of a hip disability.  As noted, the medical evidence associated with the claims file is negative for a diagnosed right hip disability.   

As a result, there is no evidence to establish the presence of a right hip disability during the Veteran's appeal.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As such, service connection for a right hip disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2015).

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, the Veteran was afforded a VA examination in this case.  Regarding records, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has indicated no such records exist and all pertinent records have been obtained.  

ORDER

Entitlement to service connection for a right hip disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


